AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                                  for the_                              EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                         Nov 21, 2019
               KYNTREL JACKSON/Sinister
                                                                                                              SEAN F. MCAVOY, CLERK
                  Daevayasnaham God,
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:17-cv-05189-SMJ
                                                                     )
                 SHAWNA PATZKOWSKI,                                  )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Patzkowski’s motion to dismiss this case as moot, ECF No. 173, and Jackson’s related motion to expedite, ECF No. 176,
’
              are GRANTED. All claims are DISMISSED WITHOUT PREJUDICE.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                  Salvador Mendoza, Jr.                      on a motion to Dismiss as Moot.




Date: November 21, 2019                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY


                                                                                          (By) Deputy Clerk

                                                                            Sean F. McAvoy
